TRUL|NCS 66089179 - MA|'_OUFF, CHARL|E - Unit: BAS-C-A

FROl\/l: 66089179

TO: l\/lalouff, Charles » `
SUBJECT: CH|EF JUST|CE KELLER
DATE: 01/19/2015 08:47:55 AM

Chief Justice Sharon Keller » REGENEX) `N PEAL§
Court of Criminal Appeals of Texas ' R\N\\NA\- AP
P.o. Box 12308 GOURT 0
Capitol Station 1 2“\5
“ Austin, TX 78711 3|\“ 2
RE; wR-82,475-01 and TR. cT. No. D-1-Dc-13-904021-A m G\er
sTATE oF TE) L/(

TRUL|NCS 66089179 - MA[OUFF, CHARL|E - Unit: BAS-C-A

FROl\/l: 66089179

TO: Malouff, Charles
SUBJECT: PAYAN

DATE: 01/18/2015 07:33:48 PM

l\/l. Ariel Payan
1012 Rio Grande St.
Austin, TX 78701

Mr. Payan:
lt is clear you remaining my Appellate Counsel is a malicious blatant attempt to sabotage my Appeal, deny me a fair Appeal
and further tarnish the reputation of Mary Jo Woodall. We have already been denied a fair trial.

As l previously informed you, YOU are a CRlMlNAL CO-CONSP|RATOR in DEPR|VAT|ON OF RlGHTS UNDER COLOR
OF LAW, OFFlClAL OPPRESS|ON, and FALSE lMPRlSONMENT. l am holding you personally responsible for DEFlClENT
and NEGL|GENT representation and FALSE lMPRlSONMENT since the day we faced Sage and you stood there doing nothing
for me, knowing full well she violated Bribery laws for Pecuniary lnterest.

Not only am l holding you personally liable, you are a CO-CONSPIRATOR, under the criminal definition, in YOUR FR|END
Holly Taylor's CRlMlNAL CONDUCT in the above criminal violations of law, that have been referred to the White House, FB|
Director Comey, and US Attorney General Caldwe|l's office's for prosecution, in addition to any US Senate and Congressional
investigations that come out of the 20 Senate and Congressional Complaints that have also been filed, to date, resulting from
this MlSCARR|AGE OF JUST|CE, and as such, EVERYTH|NG YOU DO on my case violates my Constitutional Rights and
furthers your CRlMlNAL |NTENT TO DEPR|VE. You are a PATHETlC L|AR and |RRESPONS|BLE COUNSELOR. GET OFF
MY CASE!

:w.

Charlie Malouff